department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release numbers release date date date legend b scholarship program c state e credit_union f unrelated education foundation y number of members dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request the information submitted indicates you were previously issued a determination_letter granting you advance approval of your scholarship program under sec_4945 of the code you now propose to make additional changes to your scholarship program as follows you are changing the parameters of b to limit applicants other than those applying for scholarships in conjunction with f to students who are or who have at least one parent who is a member of e at the time that student applies for the scholarship you state the term ‘parent’ includes both natural and adoptive parents and you estimate there are over y members of e letter catalog number 58263t you are also changing the manner in which scholarships are awarded you intend to allocate a number of scholarships to each school district in c the number of scholarships awarded to a school system will be determined by a formula based on each school system's qa grade average daily attendance as a percentage of the statewide grade average daily attendance each school district will receive at least one scholarship you believe that this change will better reflect the population of the state and allow school districts to award more scholarships to deserving students the school board_of each district will then decide how to allocate the scholarships among the high schools in that district lastly you intend to allow scholarship awards to be used for fees and tuition rather than just tuition as in the past you state relatives of members of the selection committee or of your officers directors or substantial contributors are not eligible for awards made under this program basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request e this determination applies only to you it may not be cited as a precedent letter catalog number 58263t e e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
